                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

RAYE STELLING,                    )
                                  )
     Plaintiff,                   )
                                  )
v.                                )           CV419-312
                                  )
WALMART INC., et al.,             )
                                  )
     Defendants.                  )

                                ORDER

     This case was removed on November 21, 2019. Doc. 1. Defendants

subsequently filed a Motion to Dismiss, doc. 7, and a Motion to Stay, doc.

6. However, plaintiff’s counsel has failed to appear either in opposition

to these motions or to further prosecute this case.       Accordingly, the

parties are DIRECTED to SHOW CAUSE within fourteen days from

the date of this Order why this case should not be dismissed for lack of

prosecution and failure to follow a Court order. See S.D. Ga. L. R. 41.1

(“[T]he assigned Judge may, after notice to counsel of record, sua sponte,

or on motion of any party, dismiss any action for want of prosecution,

with or without prejudice.”); see also Doc. 10 (Notice to Counsel directing

all counsel to appear within 10 days).       To that end, defendant is

DIRECTED to certify to this Court that it has served—independent of
this Court’s CM/ECF system—plaintiff’s state court counsel with a copy

of the 1) Notice of Removal and all accompanying documentation, 2)

defendant’s Motion to Dismiss the Complaint, and 3) defendant’s Motion

to Stay. The Clerk of Court is further DIRECTED to send a copy of this

order via U.S. mail to Dustin Hamilton and David Dozier at 401 Mall

Blvd. Suite 103E, Savannah, Georgia 31406.

     SO ORDERED, this 22nd day of January, 2020.



                                _______________________________
                                  ____________________________
                                CHR    PHER L. RAY
                                 HRISTOPHER
                                  RISTOPH
                                UNITED STATESS MAGISTRATE JUDGE
                                SOUTHERN DISTRICT OF GEORGIA




                                  2
